Citation Nr: 9932143	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue claimed as 
a chronic disability resulting from undiagnosed illness.

2.  Entitlement to service connection for a genitourinary 
condition claimed as a chronic disability resulting from 
undiagnosed illness.

3.  Entitlement to service connection for skin rashes claimed 
as a chronic disability resulting from undiagnosed illness.

4.  Entitlement to service connection for a toenail condition 
claimed as a chronic disability resulting from undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1979 to June 1982.  He also served on active duty during the 
Persian Gulf War in the Southwest Asia Theater of operations, 
where he was stationed.

In August 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, denied 
the veteran's claims for service connection for fatigue, a 
genitourinary (GU) condition, skin rashes, and a toenail 
condition, each of which he alleges constitutes chronic 
disability resulting from undiagnosed illness related to his 
service in the Persian Gulf.  He appealed the RO's decision 
to the Board of Veterans' Appeals (Board).  In October 1996, 
he testified at a hearing at the RO in Roanoke, Virginia, 
which now has jurisdiction over his case.




FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War; he 
did not have manifestations of any of the conditions at issue 
at any time during service, including while participating in 
Operation Desert Storm.

2.  There is no medical evidence suggesting the veteran has 
experienced fatigue syndrome to a compensable degree of at 
least 10 percent during the years since service, or that it 
is not caused by working long hours (10-hour days) at his 
civilian job.

3.  There is no medical evidence indicating the veteran has 
experienced a GU condition to a compensable degree of at 
least 10 percent during the years since service, or that he 
currently has a GU condition that is not attributable to a 
known clinical diagnosis (urinary tract infection and/or 
prostatitis).

4.  The veteran's skin rashes have been clinically diagnosed 
as tinea cruris, tinea pedis, or keratosis pilaris with some 
secondary contact dermatitis.

5.  There is no medical evidence indicating the veteran has 
experienced a toenail condition to a compensable degree of at 
least 10 percent during the years since service.


CONCLUSION OF LAW

The claims for service connection for fatigue, a GU 
condition, skin rashes, and a toenail condition, each claimed 
as chronic disability resulting from undiagnosed illness, are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he is entitled to service connection 
for fatigue, a GU condition, skin rashes, and a toenail 
condition, because each constitutes chronic disability 
resulting from undiagnosed illness related to his service 
in the Persian Gulf.

As an initial matter, the Board notes that the RO has 
properly developed this claim as required by VA Circular 20-
92-29.  See, e.g., an August 1996 Persian Gulf War 
development letter to the veteran and the report of a 
December 1994 VA compensation and pension examination.

38 U.S.C.A. § 1117 provides, in pertinent part, that:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that

(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.


* * *

(e)  For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
Theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).

The implementing regulation for this statute, 38 C.F.R. 
§ 3.317, also provides in relevant part that, except as 
otherwise noted, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
War veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, cardiovascular signs and symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1) (1998) (implementing 38 U.S.C.A. § 1117).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other,
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1998).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id.

However, the threshold determination in a case, as here, 
involving claims for service connection is whether the claims 
are "well grounded."  38 U.S.C.A. § 5107.  A claim is 
"well grounded" if it is "plausible, meritorious on its 
own or capable of substantiation."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The initial burden of showing 
that a claim is well grounded-if judged by a fair and 
impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims are 
well grounded, then his appeal must be denied, and VA does 
not have a "duty to assist" him in developing the evidence 
pertinent to his claims.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

The VA Office of General Counsel recently addressed the issue 
of what constitutes a well-grounded claim under the 
provisions of 38 U.S.C.A. § 1117 in VAOPGCPREC 4-99 (May 3, 
1999).  The conclusion of the General Counsel
was that:

A well-grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of:  (1) active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War; 
(2) the manifestation of one or more 
signs/symptoms of undiagnosed illness; 
(3) objective indications of chronic 
disability during the relevant period of 
service or to a degree of 10 percent or 
more within the specified presumptive 
period after service; and (4) a nexus 
between the chronic disability and the 
undiagnosed illness.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
indicating it cannot be attributed to any known diagnosis or, 
at a minimum, evidence that it has not been attributed to a 
known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of those elements may depend 
upon the nature and circumstances of the particular claim.  
For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type that would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be required to 
satisfy the fourth element, although lay evidence may be 
sufficient in cases where the nexus between the chronic 
disability and the undiagnosed illness is capable of lay 
observation.  VAOPGCPREC 4-99 (May 3, 1999).

In this case, there is no evidence suggesting the veteran 
experienced fatigue, GU dysfunction, rashes on his skin, or 
problems with his toenails while on active duty in the 
Persian Gulf from January to June 1991, or at any other time 
during service, prior to his discharge in July 1991.  His 
claims also are deficient in other respects:  there either is 
no evidence showing that the condition he claims, although 
treated during the years since service, has been manifested 
to the requisite compensable degree of at least 10 percent; 
no evidence that the condition he claims has been attributed 
to a known clinical diagnosis (as opposed to an undiagnosed 
illness); or no evidence showing the claimed condition to be 
"chronic."  In any event, for the reasons set forth below, 
none of his claims is plausible and, therefore, each must be 
denied as not well grounded.

The veteran initially was seen after service in March 1992 by 
a private doctor for complaints of dysuria (pain and 
difficulty urinating).  The doctor did not observe any 
obvious signs of penile discharge, and he noted that the 
veteran's prostate, although "boggy," was not enlarged.  A 
urinalysis showed the occasional presence of white and red 
blood cells (WBCs & RBCs), although some of the WBCs were 
in "clumps."  The doctor diagnosed possible (?) urinary 
tract infection (UTI), and he also indicated that he couldn't 
rule out a stone.  When the veteran returned for follow-up 
treatment one week later in March 1992, he was completely 
asymptomatic, including his urinalysis.  The doctor indicated 
in his diagnostic assessment that the UTI had "improved."

The veteran received further treatment for dysuria from the 
private doctor in February 1994, at which time he indicated 
he had experienced the present symptoms for about 4-5 days, 
but worse during the last 24 hours.  The objective clinical 
portion of the examination was essentially unremarkable, 
except for the presence of a few WBCs during a urinalysis and 
a mildly enlarged (1+) and tender prostate.  The doctor 
assessed that the veteran's problem was "more prostatosis 
than anything else, although he had a documented UTI two 
years [earlier]."  The veteran also complained, at the end 
of the examination, that he had been feeling fatigued without 
any global symptomatology of ear, nose & throat (ENT), 
gastrointestinal (GI), genitourinary (GU), or musculoskeletal 
etiology.  The doctor proceeded to note that a physical 
examination of those areas was "unrevealing."  After being 
seen for follow-up treatment in March 1994, the doctor still 
was uncertain (?) whether the veteran's symptoms were due to 
prostatitis or low back syndrome; however, the doctor 
indicated that, in light of the urinary findings, he believed 
the symptoms were due to prostatitis.  When seen again later 
in March 1994, the urinary symptoms had resolved (a 
urinalysis was "quite clear"), although the veteran 
continued to experience pain in his low back, which the 
doctor indicated was more of a musculoskeletal nature.

In July 1994, the veteran received treatment in a VA 
outpatient clinic (VA OPC) for complaints of a fungal 
infection of the toenails on his big toe.  He said he had 
experienced this problem for about 1 year, but that it had 
grown worse.  He also complained of an itchy rash in his 
groin (inguinal) area.  The examiner diagnosed tinea pedis 
and tinea cruris.  The veteran received follow-up treatment 
in the VA OPC later in July 1994 for the rash, which was 
still present, so the examiner recommended that the veteran 
continue using his medication (Lotrisone cream) 
until it resolved.

In December 1994, the veteran underwent a VA compensation and 
pension examination in connection with his claims.  He told 
the examiner of the treatment he received in 1992 for the UTI 
("a yeast infection"), and he indicated that he no longer 
experienced any GU symptoms and had a negative urinalysis (no 
blood).  He also indicated that his fatigue is "better 
now," but that he currently is working for a large truck 
assembly company (White Motors), installing battery cables, 
which requires that he work 10-hour days.  He went on to note 
that, when he gets home from work, "he can't hold his eyes 
open;" that he "goes to bed early;" and that he had not 
missed any time from work, either at this job or at 2 others 
that he had held since service (Burlington Industries Carpet 
Mills and a furniture factory) for any of his medical 
problems.  As to his rashes, he indicated that he has some 
itchy red splotches on his back, which are exacerbated by 
heat, and that he used to have some on his thighs, but no 
longer.  As to his toenails, he said that he has a fungus 
infection involving the toenails of his big toes, and that he 
had tried trimming the nails to remove the infection, but it 
either persisted or returned.  The remainder of his 
complaints concerned unrelated conditions.  

On objective physical examination, the examiner observed a 
heat-like rash on the veteran's chest, which, in some places, 
was a macular papular type of rash.  The examiner 
also observed a macular papular type of rash on both of the 
veteran's buttocks.  An examination of his GU system, 
including a urinalysis and blood workup, was essentially 
unremarkable.  The examiner confirmed the presence of a mild 
fungus infection involving the toenails on both big toes.  
The pertinent diagnoses were:  a) history of fatigue, 
particularly after working each day for 10 hours, physical 
examination negative, chest X-ray also normal, and blood work 
entirely normal; b) history of GU condition, i.e., blood in 
the urine in 1992 diagnosed as "yeast infection," no 
problems currently, physical examination negative, urinalysis 
normal; c) history of skin rash with a macular papular rash 
on the posterior portion of the chest and on both buttocks, 
patient receiving Lotrisone cream for the rash, it does not 
itch, becomes worse with heat, should be considered mild; and 
d) mild fungus infection of both big (great) toenails.

The veteran more recently received treatment in the VA OPC in 
November 1995 for a rash on his shoulder, which he said he 
first noticed about 4 days earlier, and which since had been 
"improving."

Although the veteran complained of "fatigue" when seen in 
February 1994, the treating physician indicated that clinical 
examination for evidence of it was "unrevealing," and the 
VA physician who later examined the veteran in December 1994, 
while also noting his complaints of fatigue, indicated that 
it was attributable-not to his service in the Persian Gulf-
but rather, to working long hours (10-hour days) at his 
civilian job; and, in fact, the examiner did not detect any 
actual clinical evidence suggestive of fatigue.  
Consequently, the veteran has not satisfied his evidentiary 
burden of showing that his fatigue is "chronic," i.e., that 
it has existed for 6 months or more or that he has exhibited 
intermittent episodes of improvement and worsening over a 6-
month period.  However, he also has not satisfied his 
evidentiary burden of showing that his fatigue has been 
manifested to a compensable degree of at least 10 percent 
since service-bearing in mind there were no manifestations 
of it while he was on active duty in the Persian Gulf, or at 
any other time during service.  According to either the 
former or revised criteria of 38 C.F.R. § 4.88b, Code 6354, 
both of which must be considered (See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991)), the minimum compensable rating 
of 10 percent for fatigue syndrome requires evidence 
indicating the symptoms associated with it wax and wane, but 
result in periods of incapacitation-meaning bed rest and 
treatment by a physician-of at least 1 week, but less than 2 
weeks total duration per year, or evidence indicating the 
symptoms are controlled by continuous medication.  There is 
no such evidence in this case, so the claim for fatigue must 
be denied as not well grounded.

The veteran's claim for a GU condition must be denied as not 
well grounded for similar reasons.  Although he received 
treatment in March 1992 for relevant symptoms (dysuria, 
etc.), his treating physician ultimately diagnosed the 
problem as a urinary tract infection (UTI), which the veteran 
describes as a "yeast infection."  Also, when seen for 
follow-up treatment one week later in March 1992, his GU 
symptoms had completely resolved (he was totally 
"asymptomatic"); and, although he received further 
treatment for a UTI in February 1994, he indicated that his 
symptoms were of recent onset (about 4-5 days earlier), and 
his treating physician ultimately attributed them to 
prostatitis-noting they were "more prostatosis than 
anything else," even acknowledging the treatment for the UTI 
two years earlier.  Therefore, regardless of whether they 
were attributed to the UTI or prostatitis, they were 
etiologically linked to a known clinical diagnosis, as 
opposed to an undiagnosed illness, which is required for 
service connection under section 3.317.  Moreover, there was 
no evidence of GU symptoms of any sort when the veteran 
received follow-up treatment in March 1994; his urinalysis 
was "quite clear," and his doctor attributed his low back 
pain (LBP), which he also complained of at that time, to a 
musculoskeletal disability of known origin, as opposed to 
undiagnosed illness.  Even when he was examined by VA in 
December 1994 for compensation and pension purposes, there 
was no evidence of a GU condition; even he, himself, 
acknowledged that he no longer experienced GU symptoms, and 
clinical examination, including a urinalysis and blood 
workup, was completely unremarkable for evidence of a GU 
condition.  Thus, even assuming, arguendo, that his GU 
symptoms were not attributable to a known clinical diagnosis 
(i.e., UTI/prostatitis), there still would be no evidence 
suggesting his disability is "chronic," or that it has been 
manifested to a compensable degree of at least 10 percent 
during the years since service.  Both the former and revised 
criteria (see Karnas, supra) pertaining to the evaluation of 
diseases of the GU system rate on the basis of renal or 
voiding dysfunction or urinary tract infection (UTI), 
whichever is predominant.  According to the former criteria 
of 38 C.F.R. § 4.115a, Code 7527, the minimum compensable 
rating required evidence of moderate pyuria, with diurnal and 
nocturnal frequency.  The revised criteria, on the other 
hand, require evidence of long-term drug therapy, 1-2 
hospitalizations per year, and/or intermittent intensive 
management (the criteria for a UTI); or evidence of urinary 
frequency to the extent of having daytime voiding intervals 
between 2 and 3 hours or having to awaken up to 2 times a 
night to void (the criteria for urinary frequency); or 
evidence indicating a necessity to wear absorbent material 
(the criteria for voiding dysfunction).  Neither of these 
scenarios is suggested by the evidence of record.  Hence, the 
veteran's claim for a GU condition also must be denied as not 
well grounded.

The same holds true for the veteran's rashes, which, although 
also treated since service, have been attributed to known 
clinical diagnoses-either tinea cruris or tinea pedis-as 
opposed to an undiagnosed illness that is required for 
service connection under section 3.317.  It further deserves 
mentioning that he received treatment in March 1987, about 4 
years prior to serving in the Persian Gulf, for a similar 
rash on his upper arms, which his treating physician 
diagnosed as probably being caused by keratosis pilaris with 
some secondary contact dermatitis.  The veteran said he had 
experienced dermatological problems for 1-2 years, meaning 
since 1985/86; this, in turn, means he developed the problems 
several years after his first period of active duty (from 
1979 to 1982) and several years prior to serving in Operation 
Desert Storm during 1991.  Consequently, even if his rashes 
are not attributed to one of the known clinical diagnoses, 
his claim still would not be well grounded because there is 
no competent evidence suggesting a nexus between the rashes 
and his service in the Persian Gulf.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

The veteran's toenail condition ("fungus infection") is 
evaluated analogous to eczema, pursuant to 38 C.F.R. § 4.118, 
Code 7806.  See also 38 C.F.R. § 4.20.  As with eczema, the 
rating will depend on the location and extent of the disease 
and the repugnant disfigurement or other disabling 
characteristics of the manifestations of the condition.  The 
minimum compensable rating of 10 percent under Code 7806 
requires evidence of exfoliation, exudation, or itching and 
involvement of an exposed surface or extensive area.  There 
is no such evidence in this case.  The veteran's "fungus 
infection" only affects the toenails on his big toes, 
which are not an "exposed surface" since, when wearing 
shoes, the defect is covered up/masked.  The infection also 
does not involve an "extensive area," since none of the 
toenails on the other toes on his feet are affected.  
Therefore, since he did not receive treatment for a toenail 
condition while serving on active duty in the Persian Gulf, 
or at any other time during service, and there is no evidence 
suggesting that his toenail condition has been manifested to 
a compensable degree of at least 10 percent since service, 
this claim also must be denied as not well grounded.

Although the veteran alleged during his hearing at the RO in 
October 1996, and in various written statements he submitted 
at other times during the course of his appeal, that all of 
the conditions at issue are the result of his service in the 
Persian Gulf as a truck driver who was exposed to toxic 
chemicals from oil burning fires and poisonous gas, as a 
laymen, he does not have the medical expertise or training to 
give a competent opinion on the etiology of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
He also does not have the medical training or expertise to 
competently render an opinion on a medical matter, such as 
the issue of whether his conditions have been manifested to a 
compensable degree of at least 10 percent since service.  Id.  
The Board emphasizes that a well-grounded claims must be 
supported by medical evidence, and not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Inasmuch 
as there is no such evidence in this case, the claims are not 
plausible and, therefore, are not well grounded.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection are well grounded, VA is under no "duty 
to assist" him in developing the evidence pertinent to his 
claims.  See Epps, 126 F.3d at 1468.  Moreover, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would make his claims well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claims essentially on the same 
premise as the Board-as not well grounded.  The RO also 
notified him in the February 1996 Statement of the Case (SOC) 
of the requirement to submit well-grounded claims.  Clearly 
then, he is not prejudiced by the Board's decision to deny 
his claims on this same basis.  See Bernard v. Brown, 
4 Vet. App. 384, 392-93 (1994).  The Board also is satisfied 
VA has met its "duty to inform" him of the evidence 
necessary to support his claims.  See 38 U.S.C.A. § 5103(a); 
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

As evidence of well-grounded claims have not been submitted, 
service connection for fatigue, a GU condition, skin rashes, 
and a toenail condition, each claimed as chronic disability 
due to undiagnosed illness, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


